UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-8115


DANTE A. JONES,

                  Plaintiff - Appellant,

          v.

WARDEN GREG HERSHBERGER; LIBRARIAN ADDIS N. KAMBULE; BRADLEY
WOODFALL, Case Management Specialist; ASSISTANT WARDEN
DENISE A. MORGAN; SERGEANT ROGER G. MUELLER; KELLY L. UPOLE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-00702-ELH)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dante A. Jones, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dante     A.     Jones   appeals   the      district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed     the     record    and    find       no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Jones v. Hershberger, No. 1:12-cv-00702-ELH (D. Md. Dec.

11,    2012).    We    deny    Jones’     motion   to     appoint    counsel.       We

dispense    with      oral     argument    because        the    facts   and    legal

contentions     are   adequately       presented     in    the    materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2